internal_revenue_service tax exempt and government entities exempt_organization commerce st dallas tx department of the treasury uil release number release date date date legend org name of organization address address of org org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone fax certified mail - return receipt requested dear in a determination_letter dated date you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on august 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are therefore required to file form_1120 u s corporate_income_tax return for the years ended december 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely nanette m downing director eo examinations internal_revenue_service tax exempt and government entities exempt_organization department of the treasury date date taxpayer_identification_number org name of organization address address of org year xx form tax_year s ended person to contact id number contact numbers phone dear we are enclosing a draft copy of our report of examination explaining why we believe the revocation of your organization’s exempt status is necessary if you accept our findings please sign and return the enclosed form 6018-a consent to proposed action the form 6018-a must be signed by officers of the organization we will then send you a final letter revoking your exempt status we request that you respond within days from the date of this letter lf you do not agree with our position you may appeal your case you will need to notify the revenue_agent named above a final report and a 30-day_letter will be issued to you the publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process following the issuance of the final 30-day_letter you will have days to provide a written_statement of appeals telling us why you do not agree with our determination we will forward your written_statement of protest to the appeals_office and they will contact you if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in the united_states tax_court the united_states court of federal claims or the united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication how to appeal an irs decision on tax-exempt status if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice publications and are available on the internal revenue services website at www irs gov you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate in the event of revocation you will be required to file federal_income_tax returns for any years after the tax period s shown above file returns with the appropriate service_center indicated in the instructions for those returns lf you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely enclosure form 6018-a draft report of examination form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx legend org name of organization year xx issue whether the org continues to be qualified as a social_club under internal_revenue_code irc sec_501 due to substantial activities with nonmembers and failing to maintain adequate_records facts the org club was granted exemption from federal_income_tax under sec_501 social_club as indicated on their determination_letter dated march 19xx its application_for recognition of exemption form_1024 states the club’s purpose is to provide a sports oriented recreational facility for its membership by operating a golf and country club promoting golf swimming and other sports related activities the club’s facilities consist of a club house containing bars a restaurant and event space an hole golf course driving range and swimming pool during 20xx the restaurant and bars were rented out to a party the 20xx form_990 showed a loss of dollar_figure onrents of dollar_figure the club's 20xx and 20xx form_990 and 990-t had been previously examined an advisory had been issued instructing the club to e e e correct its signage to indicate the club was private follow revproc_71_17 1971_1_cb_683 to comply with record- keeping requirements in order to substantiate nonmember usage maintain documentation as to the reasonableness of exempt and nonexempt expense allocation monitor nonmember usage of the club's facilities and services in order to comply with public law requirement of less than15 of gross_receipts as defined in rev_proc the club was advised that a follow-up examination would be conducted to ensure future compliance form 886-a ev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx during the 20xx examination of the club’s form_990 and 990-t it was determined the club had not maintained records which followed rev the previously issued advisory proc in accordance with the club had a continued its failure to maintain documentation as to whether members paid for their guest when the group consisted of eight or less individuals or when groups greater than eight consisted of in these cases payment for services is assumed to be made by the members for guests the club also did not follow revproc_71_17 sec dollar_figure through dollar_figure record keeping requirements rev_proc sec dollar_figure precludes the use of minimum gross_receipts standard or audit assumptions as described above in cases where documentation has not been maintained the club has not maintained required_documentation that it is operating for an exempt_purpose percent members the club manager indicated during the examination’s initial interview that guests traditionally paid their fees nonmember income during 20xx was calculated at as follows account account description membership dues corporate green fees green fees regular green fees outings green fees outings cart rental-member cart rental-total golf service fees pool guest fees o total dollar_figure nonmember dollar_figure dollar_figure nonmember percentage of gross_receipts income trom nonmembers included green fees cart rentals pool and driving range use signage at the entrance to the club’s facility read course now open public welcome the club’s website the club house facilities are currently being used for nonmember meetings and events the restaurant has closed following the bankruptcy filing of its operator advertises open to the public also form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a department of the treasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx no documentation regarding the basis for the expense allocation between exempt and nonexempt purposes was available from the club law internal_revenue_code irc sec_501 states clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder shall be exempt from taxation sec_512 provides the unrelated_business_taxable_income ubti of organizations described in internal_revenue_code sec_501 includes all gross_income less deductions directly connected with producing that income but not including exempt_function_income exempt_function_income is gross_income from dues fees charges or similar items paid_by members for the purposes for which exempt status was granted to the organization exempt_function_income also includes income that is set_aside for qualified purposes sec_1_501_c_7_-1 provides that a club which engages in business such as makes its social and recreational facilities available to the public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima fade evidence that an organization is engaging in business and is not being operated exclusively for pleasure recreation or social purposes sec_1_512_a_-1 provides that where an organization uses its facilities or personnel for both exempt and non-exempt purposes expenses must be allocated on a reasonable basis and are to be proximately and primarily related to the activity an organization is required to maintain appropriate documentation to substantiate the reasonableness of the allocations made revproc_71_17 1971_1_cb_683 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club's facilities on exemption under internal_revenue_code sec_501 and recordkeeping requirements failure to maintain such records or make them available to the service for examination will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure all incorne derived from the use of your facilities may be considered unrelated_business_income and subject_to income_tax section dollar_figure requires additional recordkeeping on all occasions other than documented groups of eight or fewer or when of the groups are members the additional information required includes the date form 886-a crev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx the total number in the party the nonmembers in the party the total charges the charges attributable to nonmembers the charges paid_by nonmembers a signed statement by the member as to the amount of reimbursement from nonmembers asigned statement by the member when the member's employer makes payment for nonmembers indicating the name of the employer the amount_paid for the nonmember the nonmember’s name and relationship to the member and purpose served amember signed statement for nonmember gratuitous payment for a member including the amount donor’s name and relationship and the nature of the payment e public law provides not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts gross_receipts are defined for this purpose as those receipts from normal and usual activities traditionally conducted by clubs of the same general type taxpayer’s position the club’s manager states the club could not be profitable without income from public use at the current membership level and has agreed with the government government’s position it was determined during the examination that the club e exceeded the limitation of percentage of gross nonmember income to total gross_receipts as set forth by rev_proc and p l e failed to comply with the prior examination’s advisory instructions relating to public use signage documentation of nonmember use and method of expense allocation in determining unrelated_business_income e e advertised the public use of its facilities failed to document nonmember income form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx the identification and recording of nonmember income is a fundamental tax requirement of a membership_organization whether it is taxable under sec_277 of the code or tax exempt under sec_501 of the code nonmember income is often done by coding entries in the accounting system properly and having members sign a form regarding payment of expenses for parties of more than eight clubs must recognize the importance of record keeping for nonmember activities and the recording of such activity at the time of a sale throughout the examination it was determined there was inadequate record keeping as well as substantial nonmember activity gathering the necessary information regarding it is the government's position that the club is no longer operated exclusively for the pleasure and recreation of its members and is not exempt under sec_501 conclusion the sec_501 tax exempt status of the the nonmember income received by the club exceeded of the club’s total gross_receipts for the year under examination and in prior years should be revoked since further the club advertises the use of their facilities to the general_public reflecting evidence that it is engaged in a business and is not being operated exclusively for pleasure recreation or social purposes as the club no longer meets the requirements to qualify as exempt from federal_income_tax under sec_501 as described in sec_501 your exempt status under c of the internal_revenue_code will be revoked effective january 20xx as a taxable entity the organization is required to file form_1120 u s_corporation income_tax return for all periods following december 20xx sec_277 stipulates in the case of a membership_organization which is not exempt from taxation deductions for the taxable_year attributable to furnishing services goods or other items of value to members shall be allowed only to the extent of income derived from members form 886-a rev department of the treasury - internal_revenue_service page -5-
